February 28th, 1818, Judge Roane delivered the Court’s Opinion.
The Court
is of opinion, that the judgment of the County Court is erroneous in this, that the survey and patent thereupon, offered in evidence by the appellant, as stated in the Bill of Exceptions, was improperly rejected; and that the Judgment of the Superior Court affirming that of the County. Court is erroneous. The saméis therefore reversed with costs:'—and this Court proceeding &c., it is considered that the judgment of the County Court be reversed, with Costs, and the cause remanded to the said County Court, with directions to that Court *163io impannel another Jury to find such further facts as may he deemed material, and are not agreed by the parties; in which trial the evidcncq rejected as aforesaid is to be admitted if offered; and if it shall either be lound by a Jury, or agreed by the parties, that the appellant has obtained a patent for the Land claimed by the appellee, a judgment be entered dismissing the Caveat; but such judgment to he no prejudice to any suit in Chancery which the appellee may be advised to bring to vacate the patent aforesaid, or any patent that may issue to the appellant in consequence of such judgment of dismission; the judgment on the Caveat being, in that event, not pronounced on a comparison of the respective rights of the parties.